SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release ("Agreement") dated as of August 24, 2006
is made by and between Bryan J. Mitchell ("Employee") and MCG Capital
Corporation ("Company") (collectively referred to as the "Parties"):

WHEREAS, Employee has been the Chief Executive Officer of the Company, a member
of the Board of Directors of the Company and a director of certain of the
Company's portfolio companies and the Company's affiliates;

WHEREAS, the Company and Employee entered into an Amended and Restated
Employment Agreement, dated as of November 3, 2002 (the "Employment Agreement");

WHEREAS, Employee and the Company desire to terminate Employee's employment with
the Company, the Employee's service as a member of the Board of Directors of the
Company and the Employee's service on the board of directors of, and the board
of managers of, the Company's portfolio companies and the Company's affiliates
on August 24, 2006; and

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that the
Employee may have against the Company as defined herein, including, but not
limited to, any and all claims arising or in any way related to Employee's
employment with, or separation from, the Company.

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows. Capitalized terms used herein and not otherwise defined shall
have the meaning given to such terms in the Employment Agreement.

Termination of Employment and Board Membership
. The Employee's last day of employment with the Company, the Employee's last
day of service as a member of the Board of Directors of the Company and the
Employee's last day of service as a member of the board of directors and as a
member of the board of managers of any portfolio company or affiliate of the
Company shall be August 24, 2006 (the "
Termination Date
").
Consideration.
Cash and Benefits
. Subject to the effectiveness of this Agreement and Employee's continued
compliance with his obligations under this Agreement, the Company agrees to
provide Employee with the following:
Accrued Compensation
. On or promptly following the Termination Date, the Company shall make a
lump-sum payment to the Employee equal to (A) all accrued but unpaid salary of
the Employee through the Termination Date, (B) all accrued but unpaid vacation
pay of the Employee through the Termination Date, plus (C) any compensation
which the Employee had previously deferred (including any interest earned or
credited thereon) under the Company's deferred compensation plan, subject to (1)
the terms of such plan and (2) any delay in payment of such deferred
compensation to the extent necessary to avoid adverse tax consequences to the
Employee under Section 409A of the Internal Revenue Code of 1986, as amended
(the "
Accrued Compensation
").
Severance Benefits
. In addition to the Accrued Compensation, the Company shall pay to the Employee
the following severance benefits:
 A. On the date that is six months plus one day after the Termination Date (the
    "First Payment Date"), the Company shall make a lump-sum payment to the
    Employee equal to: (A) $750,000, plus (B) the interest accrued on $750,000
    during the period beginning on the Termination Date and ending on the First
    Payment Date, using an annual interest rate of 6.00% for purposes of the
    calculation.
 B. The Company shall also pay to the Employee $250,000 on the nine month
    anniversary of the Termination Date, $250,000 on the twelve month
    anniversary of the Termination Date, and $250,000 on the eighteen month
    anniversary of the Termination Date (together with the payments contemplated
    in Section 2(a)(ii)(A), the "Severance Payments").
 C. Beginning on the Termination Date, the Company shall provide the Employee
    and any of his eligible dependents with continued coverage, at the Company's
    expense, under the Company's group medical, dental, hospitalization, and
    disability benefit plans, as such plans may exist from time to time and to
    the extent permitted under such plans, until the earlier of (1) eighteen
    (18) months after the Termination Date, or (2) the date Employee becomes
    eligible to participate in any other plan that provides similar medical,
    dental, hospitalization, or disability benefits. As of the date that the
    Employee ceases to receive coverage under any of the Company's group
    medical, dental, hospitalization, and disability benefit plans pursuant to
    this Section 2(a)(ii)(C), the Employee shall be eligible to elect to receive
    "COBRA" continuation coverage to the extent permitted by Section 601 et seq.
    of the Employee Retirement Income Security Act of 1974, as amended.
 D. Beginning on the Termination Date and ending no later than eighteen (18)
    months after the Termination Date, the Company shall permit the Employee to
    continue participating in the Company's group life insurance plan, as such
    plan may exist from time to time and to the extent permitted under such
    plan, provided that prior to the First Payment Date, the Employee shall be
    solely responsible for paying all premiums required under the group life
    insurance plan to maintain coverage (the "Employee Premium Amount"). To the
    extent the Employee continues participating in such plan by paying the
    Employee Premium Amount, on the First Payment Date, the Company shall make a
    lump-sum payment to the Employee equal to the Employee Premium Amount, less
    any taxes that are required to be withheld (the "Lump Sum Premium Payment").
    In addition to the Lump Sum Premium Payment, during the period beginning on
    the First Payment Date and ending on the earlier of (1) twelve (12) months
    after the First Payment Date, or (2) the date Employee becomes eligible to
    participate in any other plan or program that provides life insurance
    benefits (the "Severance Period"), the Company shall make monthly payments,
    on behalf of the Employee, to the applicable life insurance carrier, equal
    to the monthly premium in effect for the Employee's life insurance policy on
    the Termination Date (the "Premium Payment Amount"). The Company will
    withhold from the Severance Payments any tax payments that are required to
    be withheld and such additional amounts as are necessary to pay the
    Employee's monthly life insurance premium in full, should the Employee's
    monthly life insurance premium exceed the Premium Payment Amount during the
    Severance Period. The Company is not responsible for any loss of the
    Employee's coverage under the group life insurance plan due to the
    Employee's failure to pay any premiums required by the group life insurance
    plan to maintain coverage (x) during the period beginning on the Termination
    Date and ending on the First Payment Date, and (y) after the end of the
    Severance Period.

Restricted Stock Awards
. On the Termination Date, all of the Employee's "
Forfeitable Shares
" (as such term is defined in the Amended and Restated Restricted Stock
Agreement between the Employee and the Company, dated March 1, 2004) will fully
vest. Employee agrees to pay any taxes incurred as a result of the vesting of
the Forfeitable Shares (the "
Restricted Stock Taxes
")

within one (1) business day following the Termination Date. If Employee fails to
pay the Restricted Stock Taxes, then Employee agrees to forfeit all shares of
restricted stock that vested on the Termination Date. On the Termination Date,
the Company will inform the Employee of the amount of the Restricted Stock Taxes
that the Employee is obligated to pay. In addition, the Company shall use
commercially reasonable efforts to remove all restrictive legends from such
Forfeitable Shares on the day following the Termination Date.

Return of Property
. Employee shall return all of the Company's property in his possession to the
Company on the Termination Date, in accordance with the provisions of Section
9(f) of the Employment Agreement.
No Other Payments
. Employee acknowledges and represents that the Company has paid all salary,
wages, bonuses, accrued vacation, commissions and any and all other benefits due
to Employee once the above-noted payments and benefits are received. The Company
shall have no other obligations to Employee under the Employment Agreement or
otherwise, except as described in this Agreement.
Taxes
. The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise. To the extent any taxes may be due on
the payments to Employee provided in this Agreement beyond any withheld by the
Company, Employee agrees to pay them himself and to indemnify and hold the
Company and other entities released by Employee herein harmless for any tax
claims or penalties resulting from such payments. Employee further agrees to
provide any and all information pertaining to Employee upon request as
reasonably necessary for the Company and other entities released herein to
comply with applicable tax laws.
Release of Claims
. Employee agrees that the foregoing consideration represents settlement in full
of all outstanding obligations owed to Employee by the Company and its officers,
managers, supervisors, agents, shareholders, subsidiaries and employees.
Employee, on his own behalf, and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby fully and forever releases the
Company and its officers, directors, employees, agents, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, from, and agree not to sue concerning, any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation:
 a. any and all claims relating to or arising from Employee's employment
    relationship with the Company and the termination of that relationship;
 b. any and all claims relating to or arising from Employee's service as a
    member of the Board of Directors of the Company;
 c. any and all claims relating to, or arising from, Employee's right to
    purchase, or actual purchase of shares of stock of the Company, including,
    without limitation, any claims for fraud, misrepresentation, breach of
    fiduciary duty, breach of duty under applicable state corporate law, and
    securities fraud under any state or federal law;
 d. any and all claims under the law of any jurisdiction including, but not
    limited to, wrongful discharge of employment; constructive discharge from
    employment; termination in violation of public policy; discrimination;
    breach of contract, both express and implied; breach of a covenant of good
    faith and fair dealing, both express and implied; promissory estoppel;
    negligent or intentional infliction of emotional distress; negligent or
    intentional misrepresentation; negligent or intentional interference with
    contract or prospective economic advantage; unfair business practices;
    defamation; libel; slander; negligence; personal injury; assault; battery;
    invasion of privacy; false imprisonment; and conversion;
 e. any and all claims for violation of any federal, state or municipal statute,
    including, but not limited to, Title VII of the Civil Rights Act of 1964,
    the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
    1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards
    Act, the Employee Retirement Income Security Act of 1974, the Worker
    Adjustment and Retraining Notification Act, and the Older Workers Benefit
    Protection Act;
 f. any and all claims for violation of the federal, or any state, constitution;
 g. any and all claims arising out of any other laws and regulations relating to
    employment or employment discrimination;
 h. any claim for any loss, cost, damage, or expense arising out of any dispute
    over the non-withholding or other tax treatment of any of the proceeds
    received by Employee as a result of this Agreement; and
 i. any and all claims for attorneys' fees and costs.

The Company and Employee agree that the release set forth in this Section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to (i) any obligations incurred
under this Agreement, (ii) any rights to seek contribution or indemnification
for third party claims under applicable law, or (iii) any rights to director and
officer indemnification and insurance coverage pursuant to the Company's and its
subsidiaries' governing documents and applicable policies of director and
officer liability insurance.

The Company and its subsidiaries hereby fully and forever release the Employee
and his heirs, successors, administrators, representatives and assigns from, and
agree not to sue concerning, any claim, duty, obligation or cause of action
relating to any matters that are based upon facts known by the Company's Board
of Directors or other members of senior management of the Company or reasonably
should have been known by the Company's Board of Directors or the members of
senior management of the Company as of the date of this Agreement.
Notwithstanding the foregoing, nothing herein shall release or discharge any
claim or suit by the Company against the Employee, or the right of the Company
to bring any action, legal or otherwise, against the Employee (X) as a result of
any failure by Employee to comply with Section 13 of this Agreement, or (Y) as a
result of any failure by Employee to perform his obligations under this
Agreement.

Confidentiality; Ownership
. Employee agrees that the provisions of Section 9(a) and 9(f) of the Employment
Agreement shall survive beyond the Termination Date, as post-termination
obligations under the Employment Agreement as referenced in Section 19 herein.
Non-Competition; Consequences of Challenging the Enforceability of
Non-Competition or Non-Solicitation Covenants
. During the six (6) month period following the Termination Date, Employee shall
not, without the prior written consent of the Company, engage in any business or
activity, whether as an employee, consultant, partner, principal, agent,
representative, stockholder (other than as the holder of an interest of two
percent (2%) or less in the equity of a publicly-traded corporation) or other
individual, corporate or representative capacity, or render any services or
provide any advice or assistance to any company set forth on
Exhibit A
, including any of their affiliates, or any business, person or entity, if such
business, activity, person or entity competes anywhere in the United States with
the Company or any of its subsidiaries in respect of (i) any product, service or
business of the Company or any of its subsidiaries, as generally described in
the Company's most recent Form 10-K filed with the Securities and Exchange
Commission, or (ii) any product, service or business as to which the Company or
any of its subsidiaries has begun preparing to develop or offer as of the
Termination Date. Nothing herein shall be construed to prevent Employee from
being employed by any person or entity not listed on
Exhibit A
that is in a line of business or activity that does not compete with
(i) products, services or businesses offered or conducted by the Company or its
subsidiaries as of the Termination Date, as generally described in the Company's
most recent Form 10-K filed with the Securities and Exchange Commission, or (ii)
products, services or business which the Company or any of its subsidiaries has
begun preparing to develop or offer as of the Termination Date. A product,
service or business shall not be deemed to compete with the Company or its
subsidiaries if it is offered in any industry or market sector in which the
Company and its subsidiaries do not compete nor have begun preparing to compete
as of the Termination Date; provided, however, that all products, services or
business of any company set forth in
Exhibit A
shall be deemed to compete with the Company or its subsidiaries. This Section 8
shall supersede and replace Section 9(b) of the Employment Agreement.

Notwithstanding any provision in Section 9(h) of the Employment Agreement to the
contrary, the Parties further agree that should the Employee or his subsequent
employer successfully challenge the enforceability of the non-competition
covenants in this Section 8 or the non-solicitation covenants in Section 9, then
the Company may reduce the Severance Payments and other benefits provided in
Section 2(a)(ii) of this Agreement to reflect the time period that such
non-competition covenants or the non-solicitation covenants actually remain in
effect. The Parties hereto recognize that the laws and public policies of the
various states of the United States may differ as to the validity and
enforceability of covenants similar to those set forth in Sections 8 and 9. It
is the intention of the Parties that the potential restrictions on Employee's
activities imposed by Sections 8 and 9 be reasonable in both duration and
geographic scope and in all other respects, it being understood that the
business conducted by the Company and its subsidiaries is nationwide in scope.
It is also the intention of the Parties that the provisions of Sections 8 and 9
be enforced to the fullest extent permissible under the laws and policies of
each jurisdiction in which enforcement may be sought, and that in the event that
any provision of Sections 8 and 9 shall, for any reason, be held invalid or
unenforceable in any respect, it shall not invalidate, render unenforceable or
otherwise affect any other provision hereof, and such invalid or unenforceable
provision shall be construed by limiting it so as to be valid and enforceable to
the fullest extent permissible under applicable law. If applicable law does not
permit an invalid or unenforceable provision to be so construed, then the
invalid or unenforceable provision shall be stricken and the remaining portions
of Sections 8 and 9 shall be enforced to the fullest extent permitted by law. In
addition, if any provision of Sections 8 and 9 shall be determined to be invalid
or unenforceable, such invalidity or unenforceability shall be deemed to apply
only with respect to the operation of such provision in the particular
jurisdiction in which such determination is made and not with respect to any
other provision or jurisdiction.

Non-Solicitation
. During the eighteen (18) month period following the Termination Date (the
"Non-Solicitation Period"
), Employee shall not divert, solicit or lure away the patronage of (i) any
client or business of the Company or any of its subsidiaries as of or within the
two (2) year period prior to the Termination Date or (ii) any prospective client
or business of the Company or any of its subsidiaries. As used herein,
"prospective client"
means any client that, to the knowledge of the Employee, the Company or any of
its subsidiaries (i) has solicited within the two (2) year period prior to the
Termination Date, or (ii) is soliciting as of the Termination Date. Nothing
herein shall be construed to prevent the Employee from soliciting clients or
prospective clients of the Company or its subsidiaries with respect to products,
services or businesses which the Company and its subsidiaries neither offer or
conduct, nor have begun preparing to develop or offer, as of the Termination
Date. The Employee shall not, during the Non-Solicitation Period, directly or
indirectly, recruit, hire or assist others in recruiting or hiring, or otherwise
solicit for employment, any employees of the Company or any of its subsidiaries.
This Section 9 shall supersede and replace Section 9(c) of the Employment
Agreement.
Non-Disparagement
. During the eighteen (18) month period following the Termination Date, Employee
agrees that he will not disparage the Company, nor make nor publish any
communication that reflects adversely upon the Company, including communications
concerning the Company itself, its subsidiaries, its stockholders or its current
or former officers, directors, attorneys, employees, independent contractors,
agents, members or clients. During the eighteen (18) month period following the
Termination Date, the Company's officers and members of its Board of Directors
shall not disparage in any respect the Employee. Nothing in this paragraph shall
prohibit the Employee or the Company's officers and members of its Board of
Directors from responding truthfully when required by a governmental agency,
law, subpoena or court order.
Restrictions on Acquisition of the Company and Actions to Initiate Sale of the
Company
. Employee agrees that, for a period of eighteen (18) months from the
Termination Date, neither the Employee nor any of his representatives or assigns
will, unless invited (on an unsolicited basis) by the Board of Directors of the
Company in writing: (a) acquire, offer or propose to acquire, or agree to seek
to acquire, directly or indirectly, by purchase or otherwise, any securities or
direct or indirect rights or options to acquire any securities of the Company or
any subsidiary thereof, or of any successor to or person in control of the
Company, or any assets of the Company or any subsidiary or division thereof or
of any such successor or controlling person; (b) enter into or agree, offer,
propose, or seek to enter into, or otherwise be involved in or part of, directly
or indirectly, any acquisition transaction or other business combination
relating to all or part of the Company or its subsidiaries or any acquisition
transaction for all or part of the assets of the Company or any subsidiary of
the Company or any of their respective businesses; (c) make, or in any way
participate in, directly or indirectly, any "
solicitation
" of "
proxies
" (as such terms are used in the rules of the Securities and Exchange
Commission) to vote, or seek to advise or influence any person or entity with
respect to the voting of, any voting securities of the Company; (d) form, join
or in any way participate in a "
group
" (within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934) with respect to any voting securities of the Company or any of its
subsidiaries; (e) seek or propose, alone or in concert with others, to influence
or control the Company's management or policies; (f) directly or indirectly
enter into any discussions, negotiations, arrangements or understandings with
any other person with respect to any of the foregoing activities or propose any
of such activities to any other person; (g) advise, assist, encourage, act as a
financing source for or otherwise invest in any other person in connection with
any of the foregoing activities; or (h) disclose any intention, plan or
arrangement inconsistent with any of the foregoing. The Employee also agrees
that, during the eighteen (18) month period referred to in the second preceding
sentence, neither the Employee nor any of his representatives or assigns will:
(i) request that the Company or its advisors, directly or indirectly, (A) amend
or waive any provision of this Section 11 (including this sentence) or
(B) otherwise consent to any action inconsistent with any provision of this
Section 11 (including this sentence); or (j) take any initiative with respect to
the Company or any of its subsidiaries which could require the Company to make a
public announcement regarding (A) such initiative, (B) any of the activities
referred to in the second preceding sentence, (C) the possibility of an
acquisition transaction or any similar transaction, or (D) the possibility of
the Employee or any other person acquiring control of the Company, whether by
means of a business combination or otherwise.
Cooperation; Cessation of Payments
. Employee agrees that, upon the Company's reasonable request, at the Company's
reasonable expense, and for reasonable compensation to the Employee, he will
provide whatever assistance is required by the Company or its agents, including
its attorneys, concerning any matter related to his employment with the Company.
Employee further agrees both to immediately notify the Company upon receipt of
any court order, subpoena, or any legal discovery device that seeks or might
require disclosure of any matter related to his employment with the Company, and
to furnish, within three (3) business days of its receipt, a copy of such court
order, subpoena, or legal discovery device to the Company, so that the Company
may take appropriate measures to quash or otherwise defend its interests. The
Severance Payments and all other benefits provided in Section 2(a)(ii) of this
Agreement shall cease (a) in the event any of these cooperation provisions are
breached and not immediately cured; or (b) in the event the Employee fails to
continue to comply with his obligations under this Agreement.
Independent Committee Investigation
. Employee agrees that he will pay to the Company any additional payments and/or
reimbursements that the Independent Committee of the Board of Directors of the
Company determines that Employee should pay the Company with respect to its
current investigation, up to a maximum of $60,000. Employee agrees to make such
payment within ten days following the date Employee receives written notice that
such additional payments and/or reimbursements are due.
No Admission of Liability
. The Parties understand and acknowledge that this Agreement constitutes a
compromise and settlement of disputed claims. No action taken by the Parties
hereto, or either of them, either previously or in connection with this
Agreement shall be deemed or construed to be: (a) an admission of the truth or
falsity of any claims heretofore made or (b) an acknowledgment or admission by
either party of any fault or liability whatsoever to the other party or to any
third party.
Arbitration
. Any controversy, claim or dispute arising out of or relating to this
Agreement, shall be settled solely and exclusively by binding arbitration in
Washington, D.C. Such arbitration shall be conducted in accordance with the then
prevailing JAMS Streamlined Arbitration Rules & Procedures, with the following
exceptions if in conflict: (a) one arbitrator shall be chosen by JAMS; (b) each
party to the arbitration will pay its pro rata share of the expenses and fees of
the arbitrator, together with other expenses of the arbitration incurred or
approved by the arbitrator; and (c) arbitration may proceed in the absence of
any party if written notice (pursuant to the JAMS' rules and regulations) of the
proceedings has been given to such party. Each party shall bear its own
attorneys fees and expenses. The Parties agree to abide by all decisions and
awards rendered in such proceedings. Such decisions and awards rendered by the
arbitrator shall be final and conclusive. All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided however, that nothing in this subsection shall be construed as
precluding the bringing an action for injunctive relief as provided below. IF
FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH PARTY,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO. Employee agrees that any material
breach of his obligations to the Company under this Agreement, including his
post-termination obligations under the Employment Agreement, would result in
injury and damage to the Company and that in the event of such breach or any
threat of material breach, the Company shall be entitled to seek an immediate
injunction and restraining order from a court of competent jurisdiction to
prevent such breach and/or threatened breach and/or continued breach by Employee
and/or any and all persons and/or entities acting for an/or with Employee,
without having to prove damages.
Authority
. The Company represents and warrants that the undersigned has the authority to
act on behalf of the Company and to bind the Company and all who may claim
through it to the terms and conditions of this Agreement. Employee represents
and warrants that he has the capacity to act on his own behalf and on behalf of
all who might claim through him to bind them to the terms and conditions of this
Agreement. Each party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.
No Representations
. Each party represents that it has had the opportunity to consult with an
attorney, and has carefully read and understands the scope and effect of the
provisions of this Agreement. Neither party has relied upon any representations
or statements made by the other party hereto which are not specifically set
forth in this Agreement.
Severability
. In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision so long as the
remaining provisions remain intelligible and continue to reflect the original
intent of the Parties.
Entire Agreement
. This Agreement represents the entire agreement and understanding between the
Company and Employee concerning the subject matter of this Agreement and
Employee's relationship with the Company, and supersedes and replaces any and
all prior agreements and understandings between the Parties concerning the
subject matter of this Agreement and Employee's relationship with the Company,
with the exception of the Employee's post-termination obligations under the
Employment Agreement which are deemed to be part of this Agreement.
No Waiver
. The failure of any party to insist upon the performance of any of the terms
and conditions in this Agreement, or the failure to prosecute any breach of any
of the terms and conditions of this Agreement, shall not be construed thereafter
as a waiver of any such terms or conditions. This entire Agreement shall remain
in full force and effect as if no such forbearance or failure of performance had
occurred.
No Oral Modification
. Any modification or amendment of this Agreement, or additional obligation
assumed by either party in connection with this Agreement, shall be effective
only if placed in writing and signed by both Parties or by authorized
representatives of each party.
Governing Law
. This Agreement shall be construed, interpreted, governed, and enforced in
accordance with the laws of the Commonwealth of Virginia, without regard to
conflict of law principles.
Effective Date
. This Agreement is effective after it has been signed by the Parties (the "
Effective Date
").
Counterparts
. This Agreement may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned.
Voluntary Execution of Agreement
. This Agreement is executed voluntarily and without any duress or undue
influence on the part or behalf of the Parties hereto, with the full intent of
releasing all claims. The Parties acknowledge that:
 a. They have read this Agreement;
 b. They have been represented in the preparation, negotiation, and execution of
    this Agreement by legal counsel of their own choice or that they have
    voluntarily declined to seek such counsel;
 c. They understand the terms and consequences of this Agreement and of the
    releases it contains;
 d. No promise or inducement for this Agreement has been made except as set
    forth in this Agreement;
 e. This Agreement is executed by Employee without reliance upon any statement
    or representation, written or oral, by the Company, its employees or any
    party released herein, except as set forth herein; and
 f. They are fully aware of the legal and binding effect of this Agreement.



 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

MCG Capital Corporation

Dated: 8/24/06 By: /s/ Steven F. Tunney

Name: Steven F. Tunney

Title: President



BRYAN J. MITCHELL, an individual

Dated: 8/24/06 /s/ Bryan J. Mitchell

